DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 13 are pending in this office action.
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive. Applicant’s arguments (see pgs 2-5 of Remarks dated 9/23/2021) have been considered but are not persuasive. Applicant has argued that the rejection of claim 1 and 13 under 35 USC 103 is inappropriate as the source Bischoff does not provide for the second transition ring assembly on the proximal end of the device and one of ordinary skill would not have motivation to use a duplicate of the first transition ring assembly on the second end. 
	Examiner first notes the base reference Shan which encompasses the claimed coiled electrode but does not include the claimed transition ring structures disposed at either end of the device, however, Shan does disclose that at either end of the device a connection element be included to provide: on the proximal end a connection of the coil to the pulse generator [0057] [0058] and on the distal end a connection to the tip electrode [0059]. While not teaching the transition ring required by the claim Shan provides for connecting elements on both proximal and distal ends of the coil for electrically connecting the coil to other elements of the device. 
	Bischoff then teaches a system where at a terminal end of the coil device a connection is made between a sleeve/ring elements with the coil disposed on the 
	First, examiner notes the system of Shan with connectors on both end of the coils, both proximal and distal ends of the device are described with appropriate connectors to meet industry standards for electrical connection and mechanical integrity [0057]-[0059], thus both of these connections would be readily available for modification to a connection that meets these requirements either via an improvement through the use of a known technique or by combining prior art elements according to known methods.
	Second examiner notes the structure of Bischoff which includes structures analogous to the claimed “transition rings” in that the “tube/sleeve 124 forms a ring where the defibrillation coil 26 is around the sleeve 124 (Fig 2) and the end portion of the insulative lead/tube 10 is disposed within the sleeve; this sleeve serves as a transition element between the coil and lead and the distal electrode”. Based on this language the system of Bischoff reads to the transition ring on the distal end of the device. From here applicant argues that there would be not motivation to use the transition sleeve structure on the proximal portion of the lead assembly as the sleeve is intended to secure the lead body to the electrode head. Applicant argues that “there would have to be a need to prevent separation of a component” from the lead body to 
	Further, applicant presents arguments regarding the proximal end connection of Bischoff. Examiner notes that the proximal connection is not relied on for teaching the proximal transition of the claimed device, rather that the modification of the proximal connection of Shan in view of the transition sleeve of Bischoff is performed to improve the system of Shan, applicant remarks on the “particularly valuable” interconnection of the proximal end of Bischoff which would teach away from the need for the sleeve connection, however, any benefit to the proximal end need only to show why the sleeve connection may prove valuable in relation to the Shan invention, which could make use of the sleeve component to further improve the device’s connection ability on the proximal end.
	For these reasons the combination of Shan in view of Bischoff is obvious and apparent to one of skill in the art and the combination provides prior art that reads to the limitations of claims 1 and 13. Further, dependent claims remain rejected in light of the rejection of claims 1 and 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shan (US-20180256910-A1) in view of Bischoff (US 6016436 A).
	Regarding claims 1 and 13, Shan teaches an “implantable defibrillation coil for a lead of an active implantable device” (Abstract) comprising: a coil electrode with a proximal and distal end [0056]-[0057] and with an open cross-section that may be circular extending along its length [0064]; the coil electrode’s open center is filled with a tube across its length such that the coil electrode is on the outer surface of the insulative tube [0065]-[0067], and when the tube is expanded, the coil electrode is fixed in place by the polymer tube filing spaces between the electrode windings [0068]-[0069].  Further Shan teaches a coil electrode where the proximal and distal ends have appropriate connectors for attaching to a generator or an electrode , but Shan does not teach wherein the distal end contain the exact transition ring structure as recited in claims 1 and 13.
Bischoff teaches a coil electrode lead with a an exterior defibrillation coil 26 on the insulative lead body 10 (Col 2 Ln 19-34) wherein at the termination of the lead a tube/sleeve 124 forms a ring where the defibrillation coil 26 is around the sleeve 124 
It would be obvious to one of ordinary skill in the art at the time of intention to have modified the lead defibrillation coil of Shan with the sleeve transition connector of Bischoff as this modification comprises the use of a known technique (sleeve/ring transition of a defibrillator coil to another lead element) to improve similar devices (coil leads/ coil defibrillator leads for the heart) in the same way (this structure allows for the device to be coupled to other structures like the electrode terminal of Bischoff).
  Regarding claims 2, 3 and 4, Shan in view of Bischoff teaches the device of claim 1. Shan does not teach the use of adhesive to join components and the exterior of the coil of Shan is substantially free of adhesive. Bischoff teaches wherein the sleeve/ring 124 may be adhesively attached to the lead body/insulative tubing 10 (Col 3 Ln 20-23) and adhesive only binds the sleeve to the insulative tubing so that they are secured together, the adhesive described is only used in the interface area of the tubing and the ring and not disposed on the outer surface of the electrode coil. To one of 
It would be obvious to one of ordinary skill in the art at the time of intention to have modified the lead defibrillation coil of Shan with the sleeve adhered to the tubing of Bischoff as this modification comprises the use of a known technique (adhesive to connect the sleeve and tubing) to improve similar devices (coil leads/ coil defibrillator leads for the heart) in the same way (the sleeve and the tubing will have a secure junction).
	Regarding claims 6, 7, and 8 Shan in view of Bischoff teaches an electrode coil of claim 1. Further, Shan teaches a device wherein a polymeric tube, the polymeric tube may be polyurethane [0041] [0066], is placed within the elongate wound coil and by applying heat and pressure, the insulative material expands into an expanded state [0094-0096] so that the insulating material fills between the winding turns [0065]. (Shan teaches the insulative tube of polyurethane [0041] [0066] [0071] which is identical to the polymer recited by the claimed invention, thus is considered to necessarily possess the required property. Further Kelley et al. (US 2017/0246459 A1 incorporated by reference) is relied on to demonstrate that polyurethane is known to have the claimed property, particularly that polyurethane can have a shore hardness of 55D, which is at least 50D. See Kelley para. 98, Fig 9 632. Further, the Examiner considers that it has been held by reviewing courts that it is within the general skill of an ordinary worker in the art to select a known material on the basis of suitability for the intended use as a matter of design choice.)
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shan (US-20180256910-A1) in view of Bischoff (US-6016436-A) as applied to claim 1 above, and further in view of Hoffmann (US 5534022 A).
Regarding claim 5, Shan in view of Bischoff teaches the device of claim 1. Bischoff teaches a connection element for conductors to connect the electrode head of the device. Shan in view of Bischoff does not explicitly teach wherein the electrode coil is welded to the transition ring/sleeve. 
Hoffmann teaches a sleeve element (Fig 7, sleeve 29) that serves to connect a defibrillator electrode 24 to a transition sleeve element 29 via a weld on the end of the electrode 27 (Col 7 Ln 10-15); in this device the sleeve is made of a metal that can conduct a current for the electrode. 
.












Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        1 January 2022